DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  in line 7 of Claim 1, the phrase “a first and a second main faces” should read –first and second main faces—for the claim to read more clearly, in line 3 of Claim 5, the phrase “of at least a first electrode” should read –at least a first electrode—for the claim to read more clearly, in line 4 of Claim 5, the phrase “of a sheet” should read –a sheet--, and in line 6 of Claim 5, the phrase “of at least a second electrode” should read –at least a second electrode--, again for the claim to read more clearly.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,939,035 to Donzelli et al in view of PG Publication No. 2006/0016055 to Wilkie et al.
Regarding Claim 1, Donzelli et al disclose a vehicle brake pad 101 (see Figures 1-6) having most all the features of the instant invention including:  a support plate 102, a friction pad 103, at least a force sensing device 104, and an electrical circuit 109 configured to collect signals from the force sensing device 104 (see column 8 lines 40-43), wherein the force sensing device comprises:  piezoelectric material (see column 8 lines 5-12 and Figures 5 and 6 and the piezoelectric layer between electrodes 114 and 115) having first and second main faces (see Figure 5 and the surfaces of the piezoelectric layer contacting the positive and negative electrodes) parallel to each other, at least a first electrode 115 located on the first main face (see Figure 5 and the surface of the piezoelectric layer contacting the negative electrode) and at least a second electrode 114 located on a second main face (see Figure 5 and the surface of the piezoelectric layer contacting the positive electrode), wherein the piezoelectric material, and the first and second electrodes 115 and 114 are made each of a screen-printed layer (see column 8 lines 61 et al). 

Wilkie et al are relied upon merely for their teachings of a force sensing device (see Figure 5) having a sheet of piezoelectric material 26 having first and second main faces parallel to each other, wherein at least a first electrode 46, 48 is located on a first main face and at least a second electrode 30, 32 is located on a second main face (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the piezoelectric material of Donzelli et al to be a sheet as taught by Wilkie et al in order to generate a larger area of sensing means for the brake pad to detect brake forces and shear forces over the entire surface of the brake pad.
Regarding Claim 2, Donzelli et al., as modified, further disclose that the force sensing device 104 is a normal force sensing device (see column 8 lines 30-34 of Donzelli et al).
Regarding Claim 3, Donzelli et al., as modified, further disclose that the force sensing device 104 is a shear force sensing device (see column 8 lines 30-34 of Donzelli et al). 
Regarding Claim 4, see paragraph 0042 of Wilkie et al.
Regarding Claim 5, Donzelli et al disclose a method of making a vehicle brake pad 101, the method comprising:  applying an electrical circuit 109 on a support plate 102, screen printing on the electrical circuit 109 at least a first electrode 115 (see column 8 lines 61 et al), screen printing on the at least first electrode 115 piezoelectric 
	However, again, Donzelli et al do not disclose that the piezoelectric material is a sheet of material. 
Again, Wilkie et al are relied upon merely for their teachings of a force sensing device (see Figure 5) having a sheet of piezoelectric material 26 having first and second main faces parallel to each other, wherein at least a first electrode 46,48 is located on a first main face and at least a second electrode 30,32 is located on a second main face (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the piezoelectric material of Donzelli et al to be a sheet as taught by Wilkie et al in order to generate a larger area of sensing means for the brake pad to detect brake forces and shear forces over the entire surface of the brake pad.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        10/25/21